Citation Nr: 0217687	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1986 to 
August 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO 
determined that new and material evidence to reopen the 
veteran's claim of service connection for bipolar disorder 
not been submitted.  


FINDINGS OF FACT

1.  In an April 1996 rating decision the RO denied service 
connection for bipolar disorder.  The veteran was notified 
of this decision in April 1996.  

2.  The veteran did not submit a notice of disagreement 
(NOD) thus the April 1996 RO decision became final.  

3.  Evidence received since the April 1996 RO decision is 
new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

4.  Service medical records do not provide a diagnosis of 
bipolar disorder.  


CONCLUSIONS OF LAW

1.  The April 1996 RO decision denying service connection 
for bipolar disorder is final; new and material evidence 
has been received, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5108, 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2002).

2.  Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The October 2002 letter from the Board informed the 
veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The RO denied the veteran's claim of service connection 
for bipolar disorder in an April 1996 rating decision.  
The veteran was notified in April 1996.  The veteran did 
not appeal.  Initially, the applicable law clearly states 
that, if no notice of disagreement is filed in accordance 
with 38 U.S.C.A. § 7101, et seq. within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulation.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).  However, 
if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C. § 5103A(a)(1) 
(West Supp. 2002).  However, nothing in this section shall 
be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) 
(West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, the revised regulation 
applies to any claim to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a 
claim prior to the effective date of such law or 
regulation.  As this claim to reopen was received on July 
13, 1999, prior to August 29, 2001, the revised regulation 
is not applicable and the Board may not consider the 
revised regulation.  

The Board has reviewed the evidence received into the 
record since the April 1996 RO denial and finds that new 
and material evidence has been received to reopen the 
claim of service connection for bipolar disorder.  
Specifically, the December 2000 written statement from the 
veteran's treating physician, which links his bipolar 
disorder to service.  This evidence bears directly and 
substantially upon the specific matter under 
consideration, and was not considered by the RO when it 
issued its April 1996 rating decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.

Having reopened the veteran's claim of entitlement to 
service-connection for bipolar disorder, the Board will 
now proceed to consideration of this claim on its merits.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations 
of chronic pathology or diagnosed disability, a lay person 
is competent to testify as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  Notwithstanding a 
claimant's showing of post service symptomatology and in-
service injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis 
to service.  Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 
2000).  

When a veteran served continuously for 90 days or more 
during a period of war and a chronic disease becomes 
manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  For the purposes of 38 U.S.C.A. § 1131 et 
seq. and 38 U.S.C.A. § 1141 et seq. the provisions of 
38 U.S.C.A. §  1111, 1112, and 1113 shall be applicable in 
the case of any veteran who served in the active military, 
naval, or air service after December 31, 1946.  
38 U.S.C.A. § 1137 (West 1991 & Supp. 2002).  

Service medical records do not show that the veteran was 
seen for any psychiatric disorders.  

The November 1991 private psychiatric evaluation diagnosis 
was bipolar disorder, mixed.  Private psychiatric records, 
dated November 1991 to February 1996, show that the 
veteran was treated for bipolar disorder.  In October 1995 
Dr. Sarkar, the veteran's treating psychiatrist, wrote 
that although he had been diagnosed with bipolar disorder 
eight years before she did not recall him telling her that 
he had problems with his mood as far back as childhood.  
Dr. Sarkar indicated that there was a family history of 
mood swings and suicide.  

In June and July 1999 the veteran submitted written 
statements from his spouse and in-laws that his bipolar 
disorder was directly related to his job during his 
military service.  The Board notes that although the 
veteran's spouse and several of his in-laws are either 
medical doctors or have doctorate degrees none of them are 
psychiatrist or psychologist.  An opinion may be reduced 
in probative value even where the statement comes from 
someone with medical training, if the specific medical 
issue at hand requires special knowledge.  See Black v. 
Brown, 10 Vet. App. 279 (1997); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical opinion evidence is based on the medical 
expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).

In December 2000, Dr. Sarkar wrote that the veteran had 
been under her care since November 1991.  She indicated 
that despite a diagnosis eight years earlier of bipolar 
disorder, he had been able to function well.  Dr. Sarkar 
felt that his time in the Army had exacerbated his 
condition.  She stated that following discharge from the 
Army in 1988; he felt so out of control that he lived for 
a period on a mountainside in Idaho.  Dr. Sarkar opined 
that his involvement with the military negatively impacted 
his condition.  

At the June 2002 Travel Board hearing the veteran 
testified that he was first diagnosed with bipolar 
disorder while working as a nurse in the AIDS ward at 
Walter Reed Army Medical Center.  He stated that no 
medical record of his visit to a psychiatrist was made 
because the psychiatrist did not want to negatively effect 
his career as a nurse or as an officer.  

The medical evidence of record does not show that the 
veteran was diagnosed with bipolar disorder while in 
service.  Hence, there can be no nexus or link between the 
veteran's service and his current bipolar disorder.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish  . . . 
the existence of a disability [and] a connection between 
the veteran's service and the disability . . .").  See 
also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or 
she has that disability and that there is a relationship 
between the disability and an injury or disease incurred 
in service or some other manifestation of the disability 
during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  In this instance in addition to the 
nexus opinion by Dr. Sarkar the veteran must establish 
that there was either an in-service diagnosis of bipolar 
disorder or at least some manifestation of the disability 
during service.  Absent such evidence in this case, 
service-connection for bipolar disorder is not warranted 
on a direct basis.  

Bipolar disorder was not verified within one-year 
following the veteran's release from active service.  The 
veteran's active duty ended in 1988 and the first medical 
evidence of bipolar disorder was 1991, over 2 years after 
the veteran's termination of service.  The evidence does 
not show that bipolar disorder was manifested in service 
or to a compensable degree within one year after the 
veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service-connection for bipolar disorder 
on a direct basis or presumptively under the provisions of 
38 C.F.R. §§ 3.307, 3.309 (2002).  

In reaching this decision the Board considered the 
benefit- of-the-doubt rule, but since the preponderance of 
the evidence is against the veteran's claim, this doctrine 
does not apply.  38 U.S.C. § 5107(b).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for bipolar disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

